Citation Nr: 0119537	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  94-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for asthma with 
chronic obstructive pulmonary disease, currently rated as 60 
percent disabling.

2.  Entitlement to an increased rating for a lumbar strain, 
currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from October 1985 to July 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1993 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  In the decision, the RO 
confirmed a previously assigned 20 percent rating for a 
lumbar strain and a 10 percent rating for asthma, and denied 
a claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.  

The Board remanded the claim for additional development in 
November 1995.  In February 1996, the RO increased the rating 
for the veteran's asthma from 10 percent to 30 percent.  The 
Board again remanded the case in Janaury 1997.  The requested 
development has since been accomplished.  In a decision of 
April 2000, the RO increased the rating for the veteran's 
asthma to 60 percent.  The case is now ready for appellate 
review.  The Board notes that the veteran has requested an 
earlier effective date for the assignment of the 60 percent 
rating for asthma.  That issue, however, has not been 
adjudicated or perfected for appellate review.  Accordingly, 
the Board refers that issue to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's asthma is not pronounced, with very 
frequent asthmatic attacks and severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  The asthma 
also has not resulted in pulmonary function testing with FEV-
1 less than 40 percent of predicted, or; FEV-1/FVC less than 
40 percent of predicted, or more than one attack per week 
with episodes of respiratory failure, or required daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

2.  The lumbar strain is not productive of severe 
manifestations such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The strain also is not 
productive of more than moderate limitation of motion or more 
than moderate intervertebral disc syndrome.

3.  The veteran's service-connected disabilities are asthma, 
rated as 60 percent disabling; a lumbar strain, rated as 20 
percent disabling; and alopecia, rated as 10 percent 
disabling.  The combined disability rating is 70 percent.

4.  The veteran has completed a high school level education, 
and has occupational experience as a truck driver and as a 
telemarketer.

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher 
than 60 percent for bronchial asthma are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996 & 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for a disability rating higher than 20 
percent for a lumbar strain are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing entitlement to higher ratings have 
remained unchanged despite the recent change in the law with 
respect to duty to assist and notification requirements.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined the opportunity to have a 
hearing.  The claims file contains the veteran's service 
medical records and his post-service treatment records.  His 
Social Security Administration records have also been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  

The veteran was afforded disability evaluation examinations 
to assess the severity of the disorders.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the examiners recorded 
the past medical history, noted the veteran's current 
complaints, conducted examinations, and offered appropriate 
assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expenditure of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To An Increased Rating For Asthma,
 Currently Rated As 60 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The Board notes that by regulatory amendment 
effective October 7, 1996, substantive changes were made to 
the schedular criteria for evaluating diseases of the 
respiratory system, as set forth in 38 U.S.C.A. § 4.97.  See 
61 Fed. Reg. 46720-46731 (1996).  Where law and regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the Board has considered the veteran's 
claim under both the old and new rating criteria.

Under the rating criteria which were effective prior to 
October 7, 1996, Diagnostic Code 6602, a 10 percent rating is 
warranted for bronchial asthma which is mild in degree with 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
rating is warranted where the bronchitis is moderate in 
degree, with rather frequent asthmatic attacks (separated by 
only 10-14 day intervals) with moderate dyspnea on exertion 
between attacks.  A 60 percent rating is warranted when the 
asthma is severe, with frequent attacks of asthma (one or 
more attacks per week) marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor is precluded.  A 100 percent rating is 
warranted where the asthma is pronounced, with very frequent 
asthmatic attacks and severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.

Under the new rating criteria which are effective from 
October 7, 1996, bronchitis is rated according to the degree 
of impairment on pulmonary function tests.  A 10 percent 
rating is warranted where pulmonary function testing revealed 
that FEV-1 is 71 to 80 percent of predicted; FEV-1/FVC is 71 
to 80 percent of predicted; or where the disorder requires 
intermittent inhalation or oral bronchodilator therapy.  A 30 
percent rating is warranted where pulmonary function testing 
revealed that FEV-1 is 56 to 70 percent of predicted; FEV-
1/FVC is 56 to 70 percent of predicted, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  

A 60 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is 40 to 55 percent of predicted; 
FEV-1/FVC is 40 to 55 percent of predicted, or; at least 
monthly visits to a physician for required care or 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating is warranted where pulmonary function 
testing revealed that FEV-1 is less than 40 percent of 
predicted, or; FEV-1/FVC is less than 40 percent of 
predicted, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.

Private and VA treatment records show that the veteran has 
been treated on a number of occasions for asthma and other 
respiratory problems.  For example, a private medical record 
dated in July 1992 shows that the veteran reported that he 
had been wheezing for about a week.  He had a known history 
of asthma.  He also smoked.  He had some subjective fever and 
chills.  On examination, the chest had wheezes bilaterally.  
After obtaining an X-ray, the diagnosis was right middle lobe 
pneumonia.  He was given medications.  A private radiology 
report dated in July 1992 shows that an X-ray of the 
veteran's chest was interpreted as showing pneumonia of the 
right middle lobe lateral segment.  

A pulmonary function study performed by the VA in September 
1992 shows that FEV1 was 89 percent of predicted, and 
FEV1/FVC was 75 percent.  A chest X-ray taken in September 
1992 was interpreted as showing possible asthmatic 
bronchitis.  

The report of a disability evaluation examination conducted 
by the VA in January 1993 shows that the veteran complained 
of having intermittent wheezing with shortness of breath, 
especially if he walked too fast or climbed stairs.  He said 
that he was not able to run due to dyspnea.  He walked very 
slowly without difficulty.  His symptoms worsened with 
weather changes, especially damp cold weather.  He was 
unemployed and spent his day doing house work and yard work.  
He raked leaves and washed cars for friends to pick up extra 
money.  He smoked 1/2 a pack of cigarettes per day.  He denied 
coughing.  He was on Theophylline, 200 mg twice daily, and 
Metaprel Inhaler four times a day as needed.  He was able to 
sleep in a flat bed.  On examination of the respiratory 
system, the lungs were clear to auscultation and percussion 
at the time of the examination.  The pertinent diagnosis was 
asthma, by history.  The examiner commented that the veteran 
claimed individual unemployability, but the examiner felt 
that he was employable, and noted that by the veteran's own 
admission he was able to rake leaves and wash cars, and that 
at the time of examination his lungs were clear and his back 
was essentially normal.  

The report of pulmonary function testing conducted in 
connection with the VA examination shows that FEV1 was 66 
percent of predicted, FEV1/FVC was 82 percent.  The report of 
a chest X-ray taken by the VA in January 1993 shows that 
there were mild changes of segmental chronic bronchitis of 
the asthmatic type.  

A private medical record dated in April 1996 shows that while 
the veteran was being treated for a sprained back it was 
noted that he had chronic asthma and was wheezing.  He was 
taking Proventil three times a day.  The treating physician 
advised him to increase the dosage to four times a day.  

The relevant evidence also includes a VA medical record dated 
in September 1996 which shows that the veteran had a history 
of asthma and complained of having shortness of breath.  His 
inhaler had run out.  On examination, the chest had right 
wheezes.  His oxygen level was at 97 percent.  The diagnosis 
was asthma exacerbation.  He was given an albuterol inhaler.  

A VA medical record dated in February 1997 shows that the 
veteran reported that he had an asthma episode two days 
earlier, but was now better though he still had a little 
wheezing.  The plan was to have him continue on his present 
medications.  The report of a pulmonary function test 
conducted at a VA medical center in February 1997 shows that 
FVC was 62 percent of predicted, and FEV1 was 46 percent of 
predicted.  

A VA record dated in April 1997 shows that the veteran 
reported that he had asthma with productive coughing of 
yellow sputum.  He had an acute increase of shortness of 
breath.  He had been out of his inhaler for two days.  He 
also had a cough productive of white sputum for two weeks due 
to pollen.  Examination revealed decreased breath sounds, 
scattered rhonchi, and wheezes.  The diagnostic impression 
was asthma exacerbation.  A VA radiology report dated in 
April 1997 shows that a chest X-ray revealed patchy 
infiltrate in the lower left lung.  A VA hospital discharge 
dated in April 1997 shows that the veteran was admitted for 
treatment of left lower lobe pneumonia and asthma.  He was 
treated for five days with antibiotics, improved with 
decreased wheezing, and was then discharged on Prednisone 
which was to be tapered as an outpatient.

The report of a respiratory examination conducted by the VA 
later in April 1997 shows that the veteran complained of 
having asthma.  He gave a history of having symptoms since 
going through the "gas chamber" during basic training.  He 
reported smoking until 18 months earlier when he gave it up.  
He also reported being hospitalized from April 3rd to the 8th 
earlier that month, and said that he was told at that time 
that he had pneumonia.  He admitted that just before that 
episode he had been using marijuana and crack cocaine, and 
that he had been drinking about a six pack of beer daily 
which was his usual average.  The examiner reviewed all of 
the veteran's records including his service medical records, 
some of his civilian medical care records, and extensive VA 
records.  The examiner was unable to obtain from the veteran 
any definite pattern that his attacks followed.  It appeared 
that they were intermittent and not actually a frequent 
event.  However, the veteran said that any exertion would 
produce shortness of breath and wheezing.  After discharge 
from the hospital he had been on Prednisone for a month, and 
this was down to a 5 mg daily dose.  He did not at any time 
during the interview cough or wheeze.  

On examination, he had no complaints of shortness of breath.  
The oropharynx was normal, and the nasal passage was normal.  
The chest was clear to percussion and auscultation.  The 
examiner stated that on the basis of previous X-rays the 
veteran had a moderate COPD and had shown a minor degree of 
peribronchial thickening.  The examiner requested pulmonary 
function studies to include arterial blood gases, and a 
repeat pulmonary function study after medications.  He stated 
that the veteran's disease, insofar as the COPD was 
concerned, was still present.  There was no evidence of 
asthma at the time of the interview and examination.  The 
diagnosis was bronchial asthma.  History of intermittent 
acute attacks and history of shortness of breath and 
wheezing.  Past history of several bouts of pneumonia.  The 
examiner noted that this veteran's pulmonary problems are 
greatly complicated by, and some of them may be brought on 
by, his very long term tobacco, alcohol and multiple drug 
abuse.  In an addendum, the examiner noted that his use of 
the term COPD was simply to describe the physiological 
reaction and was not a new or separate diagnosis.   

The report of pulmonary function tests conducted at the VA in 
April 1997 shows that FEV1 was 43 percent of predicted.  
FEV1/FVC was 78 percent of predicted.  The diagnosis was 
moderate obstructive lung disease without significant 
improvement post bronchodilator treatment.  

A VA medical record dated in May 1997 shows that the 
veteran's asthma was stable.  He reported waking up in the 
morning wheezing two to three times.  There was a history of 
wheezing after exposure to fumes and dust.  He had no fever, 
no chills, and his weight was stable.  There was bilateral 
low pitched wheezing.  The assessment was uncontrolled 
asthma.  Medications were prescribed.  

A respiratory examination addendum dated in August 1998 shows 
that the examiner noted that he had previously examined the 
veteran in April 1997 and a diagnosis of bronchial asthma was 
made.  The examiner confirmed that diagnosis on the basis of 
an elevated IG level and pulmonary function test findings of 
moderate obstructive pulmonary disease.  

A VA record dated in September 1999 shows that the veteran 
reported that he had recently been seen at a hospital and had 
been told he had pneumonia.  His history of asthma was noted.  
He said that he ran out of inhalers and had a productive 
cough for 4-5 days.  He also had increased shortness of 
breath.  He was not in respiratory distress.  On examination, 
his chest had bilateral wheezing with minimal rhonchi.  The 
wheezing cleared after nebulizer medication.  The diagnostic 
impressions were (1) asthmatic attack, and (2) acute 
bronchitis.  He was discharged to home on Augmentin, and a 
Proventil inhaler.  A VA radiology report dated in October 
1999 shows that an X-ray of the veteran's chest was 
interpreted as showing minimal chronic lung changes.  There 
was no acute infiltration.  

After considering all of the evidence of record, under the 
schedular criteria in effect prior to October 7, 1996, the 
Board finds that the asthma is not pronounced, with very 
frequent asthmatic attacks and severe dyspnea on slight 
exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  His asthma 
attacks were characterized by the VA examiner in April 1997 
as being only intermittent and not at all frequent.  A VA 
record dated in May 1997 showed that his weight was stable.  
Severe impairment of health due to the asthma is not noted in 
either the treatment records or the disability evaluation 
examinations.  

The Board further finds that, under the subsequently enacted 
schedular criteria, the bronchial asthma has not resulted in 
pulmonary function testing results with FEV-1 less than 40 
percent of predicted or FEV-1/FVC less than 40 percent of 
predicted.  The pulmonary function tests have consistently 
shown better function than those levels.  The Board also 
finds that the veteran does not have more than one attack per 
week with episodes of respiratory failure, and the disorder 
does not require daily use of systemic (oral or parenteral) 
high dose corticosteroids or immunosuppressive medications.  
Although he was placed on Prednisone during the 
hospitalization in April 1997, he was tapered off that 
medication within a month after his discharge from the 
hospital.  Ongoing daily use has not been shown.  The Board 
also notes that although the veteran has reported having 
recurring asthma attacks, they have not occurred on a weekly 
basis, and respiratory failure is not shown in any of the 
medical evidence.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 60 percent for 
asthma with chronic obstructive pulmonary disease are not met 
under either the old or the new rating criteria.

II.  Entitlement To An Increased Rating For A Lumbar Strain,
 Currently Rated As 20 Percent Disabling.

A low back disability may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which provides that a noncompensable 
rating is warranted where a lumbosacral strain is productive 
of slight subjective symptoms only.  A 10 percent disability 
rating may be assigned where there is characteristic pain on 
motion.  A 20 percent rating is warranted where there is 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted if the lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Another potentially applicable provision is Diagnostic Code 
5393.  Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The pertinent evidence includes private and VA medical 
records showing treatment for complaints of back pain.  A VA 
outpatient clinic record dated in December 1996 shows that 
the veteran was a new patient to that clinic.  He reported 
that he could not do manual labor due to his back.  On 
physical examination, the back had a normal curvature.  
Straight leg raising was positive on the right at 45 degrees, 
and negative on the left.  The veteran ambulated well on his 
heels and tiptoes.  Motor strength was 5+/5+ in both lower 
extremities.  Deep tendon reflexes were 2+ throughout.  The 
pertinent assessment was chronic lower back pain, stable.  
The plan was to schedule an MRI and refer the veteran for a 
TENS unit and back exercises.  A VA medical record dated in 
January 1997 shows that an MRI reportedly showed a desiccated 
disc at L5-S1 with bulging of the annulus, but no herniation 
or stenosis.  A VA record dated in February 1997 shows that 
the veteran reported having continued back pain.  He said 
that he was not using his TENS unit as it needed a new 
battery.  

The report of a spine examination conducted by the VA in 
April 1997 shows that the veteran gave a history of having 
back pain since he was in a motor vehicle accident in June 
1986.  He said that the pain had been worse since 1990, and 
the examiner noted that there was in the records a history of 
further straining his back on April 22, 1996.  Repeated back 
X-rays had been normal.  An MRI of the lumbar spine was 
obtained in January 1995 and showed desiccation of the disc 
at L5-S1, but also reported that there was no disc herniation 
and no stenosis.  He said that his complaints were chronic 
and that he did not get relief from the pain from anything.  

On examination, the veteran had excellent posture and the 
only abnormality in carriage and posture was a very minimal 
flattening in the lumbar area.  The examiner commented that 
he thought that this was ordinary given the veteran's build.  
He was slender, quite muscular, and well developed.  He had a 
normal gait and arm swing.  He was able to do heel toe 
walking and tandem walking, but complained of walking on his 
toes.  He did approximately 50 percent of a squat and stood 
up.  There was minor tightness of the paravertebrals in the 
lumbar area, but no spasms.  There was no tenderness and no 
localizing signs.  The active range of motion for the 
thoraco-lumbar spine was forward flexion to 70 degrees, 
backward extension to 25 degrees, left lateral flexion to 35 
degrees, right lateral flexion to 30 degrees, and rotation to 
the left and to the right to 30 degrees.  There was no 
objective evidence of pain on motion.  Deep tendon reflexes 
were 2+ and equal.  There were no sensory changes.  There was 
no muscle wasting, flabbiness, or weakness.  With the veteran 
seated at the examination table, the legs were easily 
extended past 90 degrees at the hips, but in the standing 
position and in the reclining position straight leg raising 
would not be attempted.  The examiner was unable to put the 
veteran through any passive tests of mobility.  It was the 
examiner's impression that there was some limited mobility on 
the basis of lack of cooperation.  The diagnoses were (1) 
lumbar strain, chronic, minor; and (2) degenerative disc with 
desiccation at the L5-S1 level of primary etiology.  There 
was no evidence of a radicular syndrome.  In a handwritten 
addendum the examiner stated that he had reviewed the records 
and the claims file, and that it was his carefully considered 
opinion that the degenerative disc disease was not related to 
the veteran's old, minor lumbar strain in service.  

A VA treatment record dated in July 1997 shows that the 
veteran reported having low back pain and pain which radiated 
down both lower extremities, especially the right leg.  The 
pain was worse at night.  The veteran had a TENS unit which 
he said was not relieving the pain.  

In a VA spine examination addendum dated in August 1998 the 
examiner noted that the range of motion tests which resulted 
in zero degrees were the result of failure to cooperate and 
led to some suspicion as to the accuracy of the demonstrated 
range of mobility of the spine.  He again reiterated his 
opinion that the degenerative disc disease was not related to 
the veteran's old minor lumbar strain in service.  

A medical record from the Detroit Receiving Hospital dated in 
September 1998 shows that the veteran gave a history of 
having sustained an injury to his back 12 years earlier, and 
had episodes of severe back pain 5 or 6 times.  He said that 
the pain in his back and down his legs was so severe that he 
could not walk due to pain.  On examination, there was 
tenderness over the lower back.  He was unable to raise his 
legs.  No muscle wasting was noted.  Reflexes were symmetric 
at the knees and ankles.  He had 5/5 strength in his lower 
muscle groups, except he was not able to raise his legs off 
the bed secondary to pain.  The discharge summary shows that 
the final impression was back pain likely chronic disk 
herniation.  

The report of an MRI of the veteran's spine conducted in 
September 1999 at a VAMC shows that the impression was small 
left paracentral disc herniation at the level of L5-S1.  The 
report of an X-ray performed at that time shows that there 
was no definite significant abnormalities seen of the 
lumbosacral spine.  

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for a 20 percent 
disability rating under Diagnostic Code 5295.  With respect 
to the evidence of muscle spasm, the Board notes that muscle 
spasm is the type of symptom contemplated under the currently 
assigned 20 percent rating.  The evidence shows that the 
lumbar strain is not productive of severe manifestations such 
as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, or some of the above with 
abnormal mobility on forced motion.  The veteran has some 
limitation of range of forward bending of the low back, but 
the evidence shows that it is not to a marked degree.  Thus, 
the findings do not demonstrate the presence of a severe 
lumbosacral strain.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 20 percent 
for a lumbosacral strain under Diagnostic Code 5295 are not 
met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  There 
is no evidence of severe limitation of motion.  Although the 
veteran reportedly had only zero motion on certain tests in 
April 1997, the VA examiner indicated that this was due to a 
failure to cooperate.  Therefore, a higher rating based on 
limitation of motion under Diagnostic Code 5292 is not 
warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and legs, there is no evidence of chronic neurological 
involvement of such severity that a higher evaluation would 
be warranted under the provisions of Diagnostic Code 5293 
which rate intervertebral disc syndrome.  The VA examination 
demonstrated that the veteran has no significant neurological 
findings.  The Board also notes that the evidence does not 
reflect the existence of lower extremity neurological 
deficits such as drop foot which might warrant a separate 
compensable rating.  See Bierman v. Brown, 6 Vet. App. 125, 
131 (1994). 

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level and, as discussed, the current record provides 
no sound clinical basis to support an evaluation for 
complaints of radiating or sciatic pain under Diagnostic Code 
5293.  Accordingly, the Board concludes that the criteria for 
a disability rating higher than 20 percent for a lumbosacral 
strain are not met.

II.  Entitlement To A Total Disability Rating Based
 On Individual Unemployability Due To
 Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities (Schedule) 
prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19.  Marginal employment shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

The veteran's service-connected disabilities are asthma, 
rated as 60 percent disabling; a lumbar strain, rated as 20 
percent disabling; and alopecia, rated as 10 percent 
disabling.  The combined disability rating is 70 percent.  
The 70 percent rating for his disabilities meets the 
percentage criteria of 38 C.F.R. § 4.16(a).

The Board notes, however, that the preponderance of the 
evidence shows that the service-connected disabilities do not 
render the veteran unable to work.  The veteran's claim for 
increased compensation based on unemployability which he 
filed in January 1993 shows that he has completed a high 
school level education and has occupational experience as a 
truck driver.  

A VA social work assessment dated in November 1993 shows that 
the veteran reported that he had been unemployed since 1989.  
He said that he previously worked operating machinery in a 
mill, but lost his job secondary to drug and alcohol abuse.  
The report of a disability evaluation examination conducted 
by the VA in January 1993 shows that the was unemployed and 
spent his day doing house work and yard work.  He raked 
leaves and washed cars for a friend to pick up extra money.  
The examiner commented that the veteran claimed individual 
unemployability, but the examiner felt that he was 
employable, and noted that by the veteran's own admission he 
was able to rake leaves and wash cars, and that at the time 
of examination his lungs were clear and his back was 
essentially normal.

A VA hospital discharge summary dated in December 1993 shows 
that the veteran had been admitted in November 1993 for 
treatment of cocaine and alcohol dependency.  Upon discharge, 
he was considered to be employable.  Similarly, a VA 
discharge summary dated in March 1994 shows that the veteran 
was admitted to the domiciliary from December 1993 to March 
1994.  The primary diagnosis was phase of life problems.  It 
was noted that he was deemed to be employable.  There were no 
physical limitations or restrictions.  

The report of a social and industrial survey conducted by the 
VA in May 1997 (labeled as a general note) shows that the 
veteran reported that he could no longer work as a truck 
driver because his service-connected back disorder and asthma 
prevented him from being able to load and unload the truck.  
He said that he had worked as a telemarketer, but was not 
successful because it was based on commissions and he was not 
able to sell anything.  He also reported having been fired 
from other occupations after taking time off due to his back 
and asthma.  He had completed a high school education.  He 
said that he had filed a claim for Social Security 
Administration benefits.  He said that looking for a job was 
hopeless and he had given up trying.  The social worker 
stated that the veteran did not currently appear to be 
capable of maintaining meaningful and gainful employment due 
to his service-connected back strain and asthma, but that 
vocational rehabilitation training would be of great benefit 
to the veteran in gaining employment.  The social worker 
recommended granting increased compensation including a 
temporary rating for unemployability pending the veteran 
being accepted for vocational rehabilitation.  

A decision from the Social Security Administration dated in 
September 1997 shows that the veteran was found to be not 
disabled by that agency.  The decision was signed by a 
medical doctor.  In associated documents that same doctor 
noted that the veteran's asthma was stable and that there was 
no medically determinable impairment to his back.  

Based on the foregoing, the Board finds that the veteran's 
service-connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  The 
Board finds that the medical opinions from the VA and Social 
Security Administration physicians which weigh against the 
claim have higher probative value than the opinion rendered 
by the VA social worker which ended to support the claim.  
The Board is of the opinion that the physicians are better 
qualified, under the factual circumstances of this case, to 
assess the severity and disabling impact of medical 
conditions than is the social worker.  Accordingly, the Board 
concludes that the criteria for a total disability rating 
based on individual unemployability due to service-connected 
disorders are not met and referral for extraschedular 
consideration is not warranted.




ORDER

1.  An increased rating for asthma, currently rated as 60 
percent disabling, is denied.

2.  An increased rating for a lumbar strain, currently rated 
as 20 percent disabling, is denied.

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

 

